Citation Nr: 0120777	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  95-13 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to an effective date prior to August 31, 
1998, for the grant of service connection for depressive and 
dysthymic disorder.

3.  Entitlement to an evaluation in excess of 30 percent for 
depressive and dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to June 
1956.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In a March 1994 rating decision, the RO denied entitlement to 
service connection for depression and chronic fatigue 
syndrome.  The veteran filed a notice of disagreement in May 
1994, a statement of the case was issued in March 1995, and a 
substantive appeal was received in April 1995.  In a May 1997 
decision, the Board denied entitlement to service connection 
for depression and chronic fatigue syndrome on the bases that 
the claims were not well grounded.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court).  In a September 1999 
decision, the Court affirmed the Board's May 1997 decision.  
The veteran appealed that determination to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
In February 2001, the Federal Circuit remanded this case to 
the Court for further proceedings.  In a March 2001 decision, 
the Court vacated the Board's May 1997 decision and remanded 
the issues of entitlement to service connection for 
depression and chronic fatigue syndrome to the Board.  
However, in an August 1999 rating decision, the RO granted 
entitlement to service connection for depressive and 
dysthymic disorder, evaluated as 30 percent disabling, 
effective from August 31, 1998, pursuant to receipt of new 
and material evidence.  Thus, the issue of entitlement to 
service connection for depression has been fully satisfied 
and no appeal as to that issue remains outstanding.  

In regard to the issues of entitlement to a greater 
evaluation and entitlement to an earlier effective date for 
the grant of entitlement to service connection for depressive 
and dysthymic disorder, those issues are before the Board on 
appeal of the August 1999 rating decision.  A notice of 
disagreement was received in October 1999, a statement of the 
case was issued in October 2000, and a substantive appeal was 
received in November 2000.  

The issues of entitlement to service connection for chronic 
fatigue syndrome and entitlement to an evaluation in excess 
of 30 percent for depressive and dysthymic disorder will be 
addressed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for depression was originally received by the RO on July 21, 
1993.  

2.  In a March 1994 rating decision, the RO denied 
entitlement to service connection for depression and chronic 
fatigue syndrome.  The veteran appealed that determination to 
the Board and in a May 1997 decision, the Board denied the 
veteran's claims as not well grounded.  

3.  The Board's May 1997 decision was affirmed by the Court 
in September 1999.  In February 2001, the Federal Circuit 
remanded the issues of entitlement to service connection for 
depression and chronic fatigue syndrome to the Court, and in 
March 2001, the Court vacated the Board's May 1997 decision.  

4.  In an August 1999 rating decision, the RO granted 
entitlement to service connection for a depressive and 
dysthymic disorder, based on receipt of new and material 
evidence.  

5.  The medical evidence of record demonstrates that the 
veteran has suffered from depression and a dysthymic disorder 
since at least 1953, during military service.  


CONCLUSION OF LAW

The criteria for an effective date of July 21, 1993, for an 
award of service connection for a depressive and dysthymic 
disorder have been met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.156(b); 
3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the issue of 
entitlement to an earlier effective date for the grant of 
service connection for a depressive and dysthymic disorder.  
Significantly, no additional pertinent evidence has been 
identified by the veteran or his representative as pertinent 
to this issue.  The Board therefore finds that the record as 
it stands is adequate to allow for equitable review of the 
veteran's appeal as to this issue.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an earlier effective 
date for the grant of service connection.  The discussions in 
the rating decision and statement of the case have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review of this issue despite the fact that 
implementing regulations have not yet been promulgated.  

Effective Date Issue

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  The effective date for a grant 
of service connection shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).  

A review of the record reflects that the veteran's original 
claim for service connection for depression was received by 
the RO on July 21, 1993.  As previously noted, the RO denied 
the claim in a March 1994 rating decision and the veteran 
subsequently appealed that decision to the Board.  The Board 
also denied the veteran's claim in a May 1997 decision.  The 
veteran appealed that determination to the Court, who 
affirmed the Board's decision in September 1999.  A 
subsequent appeal to the Federal Circuit resulted in a 
February 2001 remand to the Court.  The Court then vacated 
the Board's May 1997 decision and remanded the issue to the 
Board.  

Thus, because the Court vacated the Board's May 1997 
decision, the veteran's original claim for service connection 
for depression remained open.  Therefore, the RO's August 
1999 rating decision granting service connection for 
depressive and dysthymic disorder related to the veteran's 
original claim for service connection, rather to his 
application to reopen the claim.  See 38 C.F.R. § 3.156(b).  

Additionally, a December 1998 private psychiatric evaluation 
reflects an opinion that the veteran's current psychiatric 
condition dated back to at least 1953, while he was in 
service.  The psychiatrist noted several service medical 
records suggestive of ongoing paranoia, difficulty coping, 
and psychiatric problems.  Additionally, an August 1999 VA 
examiner opined that an in-service incident might have indeed 
contributed to the onset of the veteran's dysthymic disorder.  
This evidence indicates that the veteran was entitled to 
service connection for a dysthymic disorder at the time of 
his original claim, received July 21, 1993.  

Thus, the appropriate effective date for the grant of service 
connection for depressive and dysthymic disorder is July 21, 
1993, the date of receipt of the veteran's original service 
connection claim.  Accordingly, the proper effective date for 
the grant of service connection for depressive and dysthymic 
disorder is July 21, 1993.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2).  


ORDER

An effective date of July 21, 1993, for service connection 
for depressive and dysthymic disorder is granted.  


REMAND

In regard to the issue of entitlement to service connection 
for chronic fatigue syndrome, the evidence of record reflects 
complaints of fatigue, headaches, difficulty sleeping, and 
muscular pain during service.  Additionally, post-service 
medical records reflect complaints of marked fatigue 
throughout the day, lack of energy, lack of concentration, 
difficulty sleeping, and listlessness.  The veteran has also 
reported that he does not feel rested in the mornings.  
Finally, an August 1999 VA examination report notes that the 
veteran did report a history of chronic fatigue syndrome and 
indicated that his physician had reluctantly agreed to such a 
diagnosis.  

Additionally, as previously noted there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000). 

In light of the aforementioned evidence as well as the recent 
changes in the law as a result of the enactment of the VCAA, 
the Board is compelled to conclude that a remand of this 
issue to the RO is warranted for a VA medical examination and 
opinion.  

Furthermore, in light of the Board's assignment herein of an 
effective date of July 21, 1993, for the grant of service 
connection for depressive and dysthymic disorder, the issue 
of entitlement to an evaluation in excess of 30 percent for a 
depressive and dysthymic disorder must also be remanded to 
the RO for an evaluation of the disability throughout the 
entire period.  The RO should also consider the applicability 
of Karnas v. Derwinski, 1 Vet. App. 308 (1991) and Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The rating criteria applicable to mood disorders were revised 
effective November 7, 1996, during the pendency of the 
veteran's appeal.  The Court has held that where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  See Karnas v. 
Derwinski, 1 Vet. App. at 313.  In light of the fact that the 
veteran filed his claim before November 7, 1996, his 
psychiatric disability must be considered in light of both 
the new and old criteria.  

In Fenderson, the Court held that evidence to be considered 
in the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
12 Vet. App. at 126.

Furthermore, as several years have passed since the veteran's 
last VA psychiatric examination, the Board is of the opinion 
that an additional VA examination is warranted to 
appropriately determine his current level of disability.  

Accordingly, the issues of entitlement to service connection 
for chronic fatigue syndrome and entitlement to an evaluation 
in excess of 30 percent for depressive and dysthymic disorder 
are REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for his depressive disorder and/or 
chronic fatigue syndrome since 1990.  
After securing the necessary permission 
from the veteran, copies of any available 
records that are not already of record 
should be requested and associated with 
the claims folder.

3.  The veteran should be scheduled for a 
VA specialist examination in regard to 
his alleged chronic fatigue syndrome to 
determine the nature and etiology of any 
current disorder.  The claims folder and 
a copy of this REMAND must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests or 
studies should be performed and all 
findings must be reported in detail.  All 
relevant symptomatology should also be 
reported in detail.  The examiner is 
requested to express an opinion as to 
whether the veteran's symptomatology 
establishes a clinical diagnosis of 
chronic fatigue syndrome.  If a diagnosis 
of chronic fatigue syndrome is 
appropriate, the examiner is requested to 
express an opinion as to whether it is at 
least as likely as not that such a 
disorder is related to an incident of 
military service or a service-connected 
disability.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims file.  A 
complete rationale for any opinion 
expressed must be provided.

4.  The veteran should also be scheduled 
for a VA psychiatric examination to 
determine the current severity of his 
service-connected depressive and 
dysthymic disorder.  The claims folder 
and a copy of this REMAND must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All relevant symptomatology 
must be reported in detail.  The examiner 
is requested to express an opinion as to 
the current severity of the veteran's 
service-connected depressive and 
dysthymic disorder, including an opinion 
as to the current level of occupational 
and social impairment.  A multi-axial 
assessment should be conducted, and a 
thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
must be included.  A complete rationale 
for all conclusions should also be 
provided.  

5.  Thereafter, the RO should again 
consider the issues of entitlement to 
service connection for chronic fatigue 
syndrome and entitlement to an evaluation 
in excess of 30 percent for depressive and 
dysthymic disorder.  The RO should 
consider the issue of entitlement to an 
evaluation in excess of 30 percent for a 
depressive and dysthymic disorder in light 
of the Court's decisions in Karnas and 
Fenderson.  

6.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  The Board 
notes the veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	William Harryman
	Acting Member, Board of Veterans' Appeals

 



